706 So. 2d 368 (1998)
Patrick D. ECCLESTON, Appellant,
v.
STATE of Florida, Appellee.
No. 97-2876.
District Court of Appeal of Florida, First District.
February 6, 1998.
Rehearing Denied March 12, 1998.
Patrick D. Eccleston, Appellant, pro se.
No appearance for Appellee.
*369 PER CURIAM.
The appellant challenges an order by which his motions for post conviction relief, pursuant to Florida Rule of Criminal Procedure 3.850, were summarily denied. We are constrained by the Florida Supreme Court's decision in State v. Leroux, 689 So. 2d 235 (Fla.1996), to reverse the trial judge's order because the record attached to it, which includes the written plea agreements and the transcript of the plea hearing, does not conclusively refute the appellant's allegations that his pleas were induced by misinformation from his trial counsel regarding the amount of time he would actually serve and whether he would be eligible for gain time and controlled release programs.
The order of summary denial is REVERSED and the case is REMANDED to the trial court for an evidentiary hearing with regard to the allegations that the appellant's guilty pleas were induced by erroneous advice of counsel.
BARFIELD, C.J., JOANOS, J., and SMITH, Senior Judge, concur.